Citation Nr: 0732741	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  04-31 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:     Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2004 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

In June 2007, a Travel Board hearing before the undersigned 
Veterans Law Judge was held at the RO.  A transcript of that 
hearing is of record.


FINDING OF FACT

The veteran's bilateral hearing loss disability is manifested 
by level III hearing loss in the right ear and level III 
hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss disability have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107  (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 
4.85, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in September 2003 of 
the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.   VA has fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording him VA examinations.  VA informed 
the claimant of the need to submit all pertinent evidence in 
his possession, and provided adequate notice of how 
disability ratings and effective dates are assigned.  While 
the appellant may not have received full notice prior to the 
initial decision, after notice was provided the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claim, and the claim was readjudicated.  
The claimant was provided the opportunity to present 
pertinent evidence and testimony.  In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.  

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability, except 
as noted below.  

Service connection for bilateral hearing loss disability was 
granted in a June 2002 rating decision.  A noncompensable 
evaluation was assigned, effective September 21, 2001.  The 
current claim for an increased rating was received by the RO 
in July 2003.

The report of a September 2003 VA examination revealed that 
pure tone air conduction thresholds, in decibels, were as 
follows:


1000
2000
3000
4000
Average
Right 
Ear
25
60
75
75
59
Left 
Ear
25
50
70
70
54

Maryland CNC tests revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.

The report of a May 2005 VA examination revealed that pure 
tone air conduction thresholds, in decibels, were as follows:


1000
2000
3000
4000
Average
Right 
Ear
15
60
75
70
55
Left 
Ear
25
50
70
65
53

Maryland CNC tests revealed speech recognition ability of 96 
percent in the right ear and of 92 percent in the left ear.

The report of a March 2006 VA  examination revealed that pure 
tone air conduction thresholds, in decibels, were as follows:


1000
2000
3000
4000
Average
Right 
Ear
20
60
75
70
56
Left 
Ear
20
50
70
65
51

Maryland CNC tests revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.

The report of a March 2007 VA  examination revealed that pure 
tone air conduction thresholds, in decibels, were as follows:


1000
2000
3000
4000
Average
Right 
Ear
25
55
75
75
58
Left 
Ear
15
40
65
65
46

Maryland CNC tests revealed speech recognition ability of 88 
percent in the right ear and of 80 percent in the left ear.


Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2007).

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 
4.85(a) and (d).

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I, 
for essentially normal acuity, through level XI, for profound 
deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100.  The 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86.  The Board notes that the 
veteran's hearing loss disability does not comport with 
either of these exceptional patterns of hearing impairment.

Examinations are conducted using the controlled speech 
discrimination tests, together with the results of the 
puretone audiometry test.  The horizontal lines in table VI, 
referenced in 38 C.F.R. § 4.85, represent nine categories of 
percent of discrimination based upon the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based upon the 
puretone audiometry test.  The numeric designation of 
impaired efficiency (I through XI) will be determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss; thus, for example, with 
a percent of discrimination of 70 and average puretone 
decibel loss of 64, the numeric designation is V for one 
ear.  The same procedure will be followed for the other ear. 
The numeric designations are then applied to table VII, also 
referenced in 38 C.F.R. § 4.85, to determine the veteran's 
disability rating.

In considering the veteran's claim of entitlement to a 
compensable rating for bilateral hearing loss disability, the 
Board notes that the findings on the March 2007 audiometric 
evaluation are indicative of level III hearing impairment in 
the right ear and level III hearing impairment in the left 
ear.  A noncompensable evaluation is warranted when those 
values are applied to Table VII.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.  
 
The findings on the March 2006 and May 2005 VA audiometric 
evaluations revealed level I hearing impairment bilaterally.  
When applied to Table VII, this combination also produces a 
noncompensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code 
6100.  
 
Finally, at the September 2003 VA exam, audiometric 
evaluation indicated level II hearing impairment in the right 
ear and level I hearing impairment in the left ear.  A 
noncompensable evaluation is warranted when these values are 
applied to Table VII.  38 C.F.R. § 4.85, Diagnostic Code 
6100.  
 
Consequently, a compensable evaluation for the veteran's 
bilateral hearing loss disability is not warranted under the 
schedular criteria.  In sum, the record demonstrates that the 
noncompensable schedular rating assigned by the RO is 
correct.

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The veteran has not required frequent 
hospitalization for his bilateral hearing loss disability and 
the manifestations of such are consistent with the assigned 
noncompensable schedular evaluation.  In sum, there is no 
indication that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
evaluation assigned for the disability.  Therefore, referral 
of this case for extra-schedular consideration is not in 
order.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  
 
In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
competent evidence of record is against the claim the 
doctrine is not for application.  38 U.S.C.A. § 5107; 38 
C.F.R. § 4.3.


ORDER

Entitlement to a compensable evaluation for a bilateral 
hearing loss is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


